Citation Nr: 9905784	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  93-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

2.  Entitlement to an increased rating for service-connected 
cerebral concussion manifested by headaches, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for service-
connected low back strain, currently rated as 40 percent 
disabling.

REPRESENTATION

Appellant represented by:	James W. Craig, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968, March 1969 to March 1972, and December 1972 to 
November 1978.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 1991 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the claims for increased ratings for 
service-connected PTSD, low back strain, and headaches.  A 
notice of disagreement was received in January 1992.  In 
February 1992, a statement of the case was issued and a 
substantive appeal was received.  In February 1993, the 
veteran appeared and testified before a hearing officer at 
the RO.

In a March 1992 rating decision, entitlement to service 
connection for a cervical spine disability was denied.  A 
notice of disagreement was received in March 1992.  In 
October 1992, a supplemental statement of the case was issued 
and a substantive appeal was received.  The Board granted the 
claim of entitlement to service connection for a cervical 
spine disability in a May 1996 decision, and remanded the 
issues listed on the face of this decision and remand.  

In a November 1996 decision, the RO determined that an 
increased evaluation of 50 percent was warranted for PTSD, 
and that a 40 percent evaluation was warranted for the low 
back condition.  In an August 1998 decision, the RO 
determined that an increased evaluation of 70 percent was 
warranted for PTSD.  As the increased evaluations assigned 
for PTSD and the low back condition are not the maximum 
ratings available for each disability, the appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).

In an April 1997 decision, the RO granted entitlement to a 
total rating based on individual unemployability, and 
assigned an effective date of November 30, 1996.  In December 
1998, the Board received a letter, the veteran's attorney 
without the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (1998).  It is noted 
that in the December 1998 letter, the veteran's attorney 
addresses the issue of the effective date of the grant of 
individual unemployability.  The issue is referred back to 
the RO for the appropriate action since the Board does not 
have jurisdiction over the matter at this time. 

The issue of an increased rating for a low back condition 
will be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD is chronic and 
productive of total occupational and social impairment, due 
to such symptoms as persistent delusions or hallucinations; 
and adversely affects attitudes of all contacts, except the 
most intimate, resulting in virtual isolation in the 
community, and demonstrably unable to obtain or retain 
employment.

3.  The veteran's service-connected headaches are manifested 
by constant headache pain brought on by stress; seizures, 
multi-infarct dementia or severe dementia of the multi-
infarct type are not found; and purely neurological 
disabilities such as hemiplegia or seizures, resulting from 
brain trauma, have not been found. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective as of November 7, 1996).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected cerebral concussion residuals 
manifested by headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 4.124a, 
Diagnostic Codes 8045, 9304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Increased Evaluation for Service-Connected PTSD

At the time of his separation examination in 1978, the 
veteran reported a medical history that included problems 
with excessive worry in 1970, a nervous problem beginning in 
1969, and problems sleeping for the past four to five years.

During a personal hearing in September 1980, the veteran 
described symptoms he associated with his nervous condition, 
particularly problems sleeping, nightmares, flashbacks, night 
sweats, cold spells, and being hostile towards others. 

On VA examination of November 1980, the veteran was diagnosed 
with delayed stress reaction to combat as evidenced by 
irritability, temper outbursts, flashbacks, panic at night 
waking and headaches.  According to the examiner, it was 
evident that the symptoms caused difficulty at home and work.  

Service connection for delayed stress reaction to combat 
established by rating action of February 1981, and a 30 
percent rating was assigned.  

VA treatment records show that the veteran was treated in 
1981 for anxiety and depression.  Chronic, post-Vietnam PTSD 
and alcohol abuse in remission were diagnosed on VA 
examination of November 1983.  VA records dated from 1990 to 
1996, reflect ongoing treatment of PTSD. 

On VA examination of October 1991, the examiner diagnosed 
chronic, delayed PTSD, history of alcohol abuse in remission, 
and chronic pain.  The examiner opined that the veteran's 
symptoms were moderate in nature and had diminished in 
intensity over the past several years.  However, he continued 
to experience flashbacks, nightmares, and hypersensitivity to 
loud noises.  The veteran also had some difficulty with his 
temper and he had a tendency to become angry and agitated 
toward the system. 

The issue of employability was addressed in a VA counseling 
psychologist's May 1992 letter to the veteran's attorney.  
According to the physician, the veteran continued to work 
even though in obvious pain due to his personality dynamic 
that would not allow him to respond to the pain and care for 
himself.  The physician attributed this to survival guilt.  
It was also noted that the veteran's inability to work and 
provide financial support for his family aggravated his PTSD.  
The physician did not believe that the veteran was 
employable.  He was working on a homebound training and 
employment opportunity that was still in development, but it 
was not certain if it would provide gainful employment.  He 
was clearly unemployable without training. 

In a June 1992 letter to the veteran's attorney, a Vet Center 
team leader summarized the history of treatment.  The veteran 
was first seen in June 1982 and received counseling regarding 
readjustment issues twice a month until late 1983.  At the 
time, the focus was on anxiety/fear, interpersonal issues, 
marital issues, financial concerns, flashbacks, alcohol 
issues, and vocational issues.  He seemed to be persistent in 
his treatment for over a year and was seen intermittently in 
1984.  He stopped in about three or four times in 1985 with 
benefits questions, and continued with this pattern until his 
re-engagement in group treatment for the past two months.  At 
another time he attempted to become involved, but left since 
the group work involved too many painful memories of Vietnam.  
After resuming group work, the veteran was able to discuss 
his various combat experiences.  The team leader commented 
that contending with the disability created an overwhelming 
sense of powerlessness, and fright about his anger and rage.  
The veteran worried that he would jeopardize his marriage if 
he lost control, and that it was one of the few things he had 
left.  The team leader also noted that problems with the 
system seemed to have brought him back to treatment, but he 
did become more involved.  His PTSD was considered chronic. 

In a January 1993 letter, a VA physician noted that the 
veteran had been under his care for PTSD.  He had ongoing 
symptoms of intrusive thoughts, nightmares, decreased 
emotional availability, anhedonia, isolation, hyper-
reactivity, and increased startle and sleep disturbance.  He 
agreed to medication and family therapy.  He was on 
Nortriptyline, Prozac and Cyproheptadine.  

In February 1993, the veteran testified at his personal 
hearing that he averages about 4 to 4 1/2 hours of sleep per 
night.  His medication helps him relax and release some of 
the tension in his shoulders and back, and stops some of the 
nightmares that usually keep him up and cause him to check 
the house.  Generally, it takes about 45 minutes to settle 
down after awaking due to dreams or hearing noises.  He 
explained that he had not discussed his Vietnam experiences 
until recently because of instructions he received at his 
exit briefing in 1973.  Generally, he is able to discuss 
those experiences with other veterans, but he feels anger, 
anxiety and frustration with others who wish to discuss the 
same topics.  The one close friend he had passed away, and he 
does not have or look for any others.  He feels as if he has 
nothing to offer others.  His only relationships involve his 
wife and family.  He described his usual daily routine.  
During the day, he has flashbacks, and intrusive thoughts 
depending on what he is doing.  Shadows alarm him.  He does 
not keep weapons in his house.  

He also addressed his marital problems during the hearing.  
He noted that he calls VA counselors when he needs help, and 
that he used to injure himself to cope with his pain.  He 
also indicated that the Persian Gulf war was upsetting to 
him.  He noted problems with alcohol abuse.  

He has been receiving extensive treatment.  He referred to 
treatment received on a monthly basis due to lack of 
transportation, going to the Vet Center once a week, and 
seeing several other physicians every other week.  To help 
her understand his condition, the veteran's wife accompanies 
him to the Vet Center.  Since he has stopped working, his 
PTSD symptoms worsened.  He has reached the point of being 
able to open up and discuss his experiences, and at one point 
was going for biofeedback on a weekly basis.  He does not 
feel as if he is improving.  He described problems with 
uncontrollable anger, the effect of medication on his sex 
life, outbursts set off by pain and flashbacks, and the use 
of alcohol to handle the flashbacks.  He had been taking 
Prozac at the same levels because his physicians wanted to 
cut the dosage of Nortriptyline that caused changes in his 
sleep patterns impaired his work.  

In a February 1993 letter, a Vet Center team leader reported 
that the veteran joined a rap group in April 1992, and that 
he attended 19 out of 30 possible meetings.  Generally, 
during 19 meetings the veteran expressed his frustration with 
the VA system during 19 meetings, and shared his war related 
experiences during 3 meetings.  On several occasions he 
discussed problems with his family, and was not amenable to 
changes offered by group members.  He reported that he ended 
up in Connecticut one night due to a dissociative episode, 
and that he was hurt and angry prior to that event.  He 
continued with the group until December 1992 when a time 
limit was set on discussions of issues regarding 
compensation.  He parted amicably with the group and had not 
returned.  

On VA examination of June 1996, the examiner commented that 
the veteran was neatly dressed and groomed, and appeared to 
be his stated age.  The following was noted: alert and 
oriented to person, place and time; cooperative throughout 
the interview; speech tangential and circumstantial; 
displayed psychomotor agitation while frequently discussing 
his feelings regarding the management of his case; mood was 
down in the dumps; affect anxious, frequently agitated and 
angry especially when discussing his claim; experienced 
auditory hallucinations involving people screaming, 
particularly for help, visual hallucinations during 
flashbacks; vague paranoia and a feeling that people are 
following and spying on him when he is over-tired; a history 
of suicidal ideation, but denial of any suicidal ideation for 
the past year; intermittent homicidal ideation, and indicated 
that he would kill others if he were to die, but denied any 
intent or specific plans, or of specific people he would 
kill.  

The examiner explained how the veteran met the criteria for a 
diagnosis of PTSD.  The examiner concluded that from the 
treatment records, it appeared that the veteran's PTSD was 
stable.  However, the examiner also pointed out that the 
condition effected the veteran's ability to establish and 
maintain effective and stable relationships with people 
beyond his family members.  Those outside of his family are 
not as tolerant of the veteran's displays of irritability and 
anger, and the unpredictability of those symptoms.  The PTSD 
symptoms reduce his initiative, flexibility, efficiency and 
reliability.  Irritability and anger alone would produce that 
result.  What appeared to be impaired concentration would 
prohibit his flexibility, and decreased interest in 
concentration would reduce his initiative.  The examiner felt 
that the PTSD symptoms were largely responsible for that, but 
the symptoms have been controlled to the extent that he has 
been able to maintain employment at the same place for the 
past three years.  The veteran related that he did not feel 
as if he was working at his highest capacity, but the 
examiner disagreed since it was extremely likely he would be 
employable at a higher level if his symptoms were in better 
control.  The examiner summarized that the veteran's PTSD 
produced a significant impact on the veteran's social 
function and the ability to work, but he does have capacity 
in both areas.  He appeared to maximize his treatment and had 
extended his effort to function his limit in both of those 
areas.  The examiner assigned a Global Assessment Functioning 
(GAF) score of 50, representative of serious symptoms of PTSD 
and moderate to serious impairment in social and occupational 
functioning.  Chronic PTSD was diagnosed.  

As noted in the Introduction, a 50 percent rating was 
assigned by an RO decision dated in November 1996.

In a March 1998 letter, the veteran's treating VA 
psychiatrist offered comments regarding the severity of the 
veteran's PTSD.  The VA psychiatrist had been treating the 
veteran since July 1996.  Over the years, there had been 
multiple medical trials with varied success.  He was on 
medication at that time.  The psychiatrist addressed the 
veteran's problems with alcohol and coping with PTSD.  It was 
determined that the veteran's occupational and social 
functioning were severely impaired secondary to the PTSD 
symptoms.  He had difficulty dealing with employers and 
problems controlling his anger would seriously impede his 
employability.  His GAF was 40.  His symptoms included 
depression, extreme irritability; and difficulty controlling 
anger, which included an altercation with his son sometime 
earlier.  He experiences disturbed sleep and difficulty 
falling asleep, as well as disturbing intrusive thoughts 
about Vietnam and hallucinations.  There are multiple 
triggers of symptoms.  He also has chronic night sweats, as 
well as extreme physiological reactivity and psychological 
distress at exposure to stimuli including shortness of 
breath, getting hot, tenseness, chest and throat tightening, 
paresthesia, muscle spasms and headaches.  He is 
hypervigilent and feels as if people were watching him.  
There is prolonged startle response and diminished 
concentration.  He avoids thinking of combat experiences and 
places and people that remind him of Vietnam.  He refused to 
participate in group treatment for PTSD or a three week 
program due to anxiety, so he receives individual treatment.  
He uses isolation as a coping skill, and had been spending 
time with his immediate family.  In the past, he coped by 
volunteering at the VA, but stopped because of reminders of 
Vietnam.  He also used alcohol to cope, but has almost 
completely limited its use.  His interest in things he used 
as distractions or leisure had diminished.  He has been 
unemployed since January 1997.  According to the 
psychiatrist, the veteran's situation was consistent with 
PTSD since he had been a dedicated worker for years until he 
started having difficulties with anger, irritability, 
decreased concentration and intrusive thoughts, which made it 
impossible for him to maintain his job.  His emotional 
lability can lead to hopelessness, guilt and diminished sense 
of self-worth.  

A VA examination was conducted in March 1998.  The examiner 
reported the following: irritable, but cooperative; alert and 
oriented to person, place and time; speech clear and goal 
directed, and no impaired communication; depressed mood with 
frequent swings to irritability; affect was anxious, 
irritable and nearly tearful at times; auditory 
hallucinations involving people calling for help and of 
crying babies; visual hallucinations of body parts while in 
flashbacks; generalized paranoia suggestive of extreme 
hypervigilence; no evidence of delusions; chronic suicidal 
ideation with intrusive thoughts of shooting himself; and 
denial of homicidal ideation.  

The examiner determined that the symptoms had worsened since 
the last examination.  There was impairment of social 
functioning, occupational functioning and mood.  His 
irritable mood causes significant intrapsychic distress and 
prevents him from having normal social interactions in 
employment and day to day settings, which would allow him to 
function at an expected level.  His family relations were 
pretty well-preserved, but he was still impaired by his 
symptoms, which cause him to feel detached from his family.  
The current level of alcohol use and the diagnosis of alcohol 
dependence did not have a current impact on his functioning 
and did not contribute negatively to his GAF.  He was 
considered competent to manage his funds.  The examiner 
diagnosed chronic, severe PTSD, as well as alcohol dependence 
in near complete remission.  His GAF of 45 reflects severe 
symptoms of PTSD in all symptom areas that have a negative 
impact on social functioning, family relations, regulation of 
mood and affect, and suicidal ideation.  

As noted in the Introduction, a 70 percent rating was 
assigned by rating action of August 1998.

Increased Evaluation for Service-Connected Cerebral 
Concussion Residuals  Manifested by Headaches

The service medical records show that at the time of his 
separation from service in 1978, he reported a history of 
head injuries in 1968 and 1971, as well as complaints of 
periodic headaches. 

A December 1978 treatment record reflects a diagnosis of 
chronic headache exacerbated by stress and brought on just 
before orgasm.  The headaches begin in the frontal area 
bilaterally and radiate to the back of the neck.  The 
examiner assessed that they were probably tension headaches 
with an element of hysteria.  In January 1979, it was noted 
that the use of Mellaril did not relieve his headaches, even 
though there was a tranquilizing affect.  The headaches were 
located over the vertex and posterior skull, and were 
constant.  They had become more intense about twice a week 
and at times prior to orgasm.  He had an eleven year history 
of the headaches that were determined to be the result of a 
head injury of a superficial nerve in the scalp. 

On VA examination of February 1979, the examiner reported the 
following: no obvious external neurologic deficits noted in 
the form of speech defect, gait, tremor, etc.; blood pressure 
130/80, and no bruit heard; right-handed and exhibited no 
muscular weakness, sensory loss, or cerebellar incoordination 
of any of the four limbs; cranial nerves I through XII were 
normal; fundi revealed no evidence of field defect, 
nystagmus, diplopia, etc.; and deep tendon reflexes 
everywhere were present and equal.  The examiner diagnosed 
history of cerebral concussion.  

Service connection for cerebral concussion was established by 
rating action of September 1979, and a 10 percent rating was 
assigned.  

An October 1979 VA treatment record entry reflects a finding 
of chronic headaches and a reference to the evaluation of 
psychophysiological relaxation and evaluation stress 
response.  

During his personal hearing in September 1980, the veteran 
reported that in addition to his nightmares and problems 
sleeping, his headaches also produced discomfort when 
sleeping since he is restricted to sleeping on one side.  He 
also noted that they occurred when he has sex with his wife.  
Generally, they occur during the daytime and were constant.  
The pain was described as soft, fluctuating and goes around 
the back side of his head to the forward part of the center.  
He was taken off of the medication used to treat them. 

A January 1981 treatment record reflects a diagnosis of post-
concussion headaches mostly of a musculo-tension character 
with slight vascular features.  It was also noted that the 
veteran reported post-concussion behavioral changes such as  
that included diminished tolerance to stress, easily angered, 
and alcohol use. 

VA treatment records show that the veteran underwent 
bilateral greater and lesser occipital nerve blocks in 1991 
and 1992. 

A May 1991 report completed for purposes of the veteran's 
retirement, reflects a diagnosis of chronic pain syndrome 
including a 25 year history of chronic headaches.  

In a June 1992 report, Dr. Garrett G. Gillespie reported the 
history of head and neck trauma during service.  The veteran 
described having suboccipital and neck pain.  It was also 
noted that he had undergone a series of nerve blocks.  An MRI 
was obtained.  The cranial examination was within normal 
limits, normocephalic, and marked pain to palpation of all 
the cervical spinous processes in both greater occipital 
nerves.  Dr. Gillespie thought that the veteran's ruptured 
cervical disc in his neck accounted for his occipital 
neuralgia and persistent neck pain over time.  

In a May 1992 letter to the veteran's attorney, a VA 
physician reported continued treatment of the veteran at the 
chronic pain clinic at 3 to 5 week intervals.  There would be 
some temporary relief of head and neck pain lasts 2 to 3 
weeks after the occipital nerve blocks.  The level of pain-
free functioning had not improved.  The pain in the back of 
his head and neck caused increased spasms of the neck and 
shoulder muscles which feeds into the cycle of spasm-pain-
spasm generally associated with chronic pain syndromes.  
Therefore, the headache triggers neck, shoulder and back pain 
that markedly disables the veteran.  His prognosis was 
guarded at best and he continues to be disabled at home with 
no improvement of the condition while still working.  

During his personal hearing in February 1993, the veteran 
described the injuries to his head and neck incurred during 
service.  He noted the treatment with occipital nerve blocks.  
He described the headaches as persistent and constant, some 
feel more painful than others do, and that it "feels like 
there is a dome up there", and that he uses the TENS unit to 
relax the muscles.  He is able to distinguish the headache 
pain from the head injury from the neck pain resulting from 
the injury to his spine.  

On VA examination of June 1996, the examiner indicated that 
cranial nerves II through XII were normal.  The examiner 
reported an impression of chronic tension type headaches that 
can be exacerbated by his PTSD and anxiety.  In an addendum, 
it was noted that an MRI of the thoracic and cervical spine 
as well as the craniocervical junction was normal.  

A VA examination was conducted in December 1997, and the 
examiner was asked to report on any neurological deficits 
related to low back and cervical arthritis, as well as 
comment on any relationship between the headaches and neck 
disability.  The examiner indicated that cranial nerves II 
through XII were normal.  The examiner reported an assessment 
of chronic tension headaches, and determined that they were 
not related to the cervical spine pathology. 

Legal Analysis

The veteran's claims are well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed and that VA has fulfilled 
its duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a) and 38 C.F.R. § 3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.

Increased Evaluation for Service-Connected PTSD

Service connection is currently in effect for PTSD, and a 70 
percent evaluation is assigned under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  Since the 
initial grant of service connection for PTSD, amendments were 
made to the rating criteria used to evaluate the service-
connected disability at issue.  The rating criteria took 
effect in early November 1996.

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the recently amended or 
previous rating criteria may be the version most favorable to 
the veteran.  Therefore, the veteran should be afforded the 
opportunity to have his case reviewed under the most 
favorable criteria.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9 
(1996), specifying the action to be taken.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Here, the Board acknowledges 
that the most recent supplemental statement of the case, 
dated in August 1998, addressed the new rating criteria.  
Therefore, the veteran has been informed of the new criteria 
and their application.  In this matter, the Board finds that 
both the old and new criteria are favorable to the veteran, 
and that their application would result in the assignment of 
a 100 percent rating. 

Under the new criteria, a 70 percent evaluation is assigned 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Clearly from the most recent reports submitted, particularly 
from the veteran's treating VA psychiatrist, it has been 
determined that the veteran's PTSD symptoms are of such 
severity that they affect his ability to maintain employment.  
The evidence also shows that, with the exception of his wife 
and family, his PTSD symptoms have also resulted in his 
isolation from others.  It is clear from the reported 
findings noted in the medical record and VA examination 
reports that the veteran does not display a majority of the 
other symptoms considered for a 100 percent rating.  However, 
one of the symptoms considered for a 100 percent rating 
includes persistent delusions or hallucinations, and the 
findings noted in the medical and examination reports are 
consistent with regard to the veteran's ongoing problems with 
auditory and visual hallucinations.  Therefore, there is a 
question as to which of the evaluations should apply.  
38 C.F.R. § 4.7 (1998).  

Under the old criteria, a 70 percent rating was assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was assigned when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.

With regard to the old criteria, as noted above, it is clear 
from the evidence that the veteran does not have 
relationships with individuals outside of his own family.  
Therefore, the evidence indicates virtual isolation from the 
community.  As discussed above, the most recent opinions 
offered indicate that the severity of the veteran's PTSD 
symptoms affect his ability to maintain employment.  Given 
the opinions regarding the impact of the PTSD symptoms on the 
veteran's personal relationships and ability to work, there 
is a question as to whether "severe" adequately describes 
the degree of social and industrial impairment.  Therefore, 
there is a question as to which of the two evaluations should 
apply.  38 C.F.R. § 4.7 (1998).  

Here, the preponderance of the evidence supports the grant of 
an increased rating of 100 percent for the veteran's service-
connected PTSD.  Therefore, the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) does not 
apply.

Increased Evaluation for Service-Connected Cerebral 
Concussion Residuals  Manifested by Headaches

Service connection is currently in effect for cerebral 
concussion residuals manifested by headaches under DCs 8045-
8100.  DC 8045 contemplates brain disease due to trauma, and 
ratings are assigned under DC 8100 for migraines.  

Under DC 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(1998). 

As discussed, the most recent findings show that other than 
the actual headache pain, there are no seizures, multi-
infarct dementia or severe dementia of the multi-infarct 
type.  As noted on VA examination in 1997, the headaches are 
exacerbated by the veteran's PTSD and anxiety and are 
considered chronic tension headaches.  It was also determined 
that there was not a relationship between the headaches and 
the cervical spine disability.  Given the findings noted in 
the medical records, it has not been shown that there is a 
purely neurological disability, such as hemiplegia or 
seizures, resulting from brain trauma, that would be ratable 
at a level in excess of 10 percent under alternate criteria 
under DCs 8045 to 8207.  

Primarily, the veteran's disability consists of the purely 
subjective complaints such as headache pain, recognized as 
symptomatic of brain trauma under DC 8045, which allows a 
rating of 10 percent and no more under diagnostic code 9304.  
The Board notes that since the time the veteran filed his 
claim for increase, there has been a change in regulations 
with respect to the rating criteria to be utilized in the 
rating of dementia due to head trauma under DC 9304.  While 
it is true that where the law or regulation changes after a 
claim has been filed or reopened, but before administrative 
or judicial process has been concluded, the version most 
favorable to the veteran will be applied, unless Congress 
provided otherwise, or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312- 13 (1991).  In this matter, 
despite the changes to DC 9304, no change involving 38 C.F.R. 
§ 4.124a, DC 8045, has been effected and it is such 
regulation, without regard to the current or former version 
of DC 9304, that is dispositive of this matter.  As 
discussed, a rating in excess of 10 percent is assigned under 
DC 8045 only when there is a showing of multi-infarct 
dementia from brain trauma.  As demonstrated by the evidence 
of record, that requirement has not been met.  Therefore, 
further discussion of the changes brought about by the 
revision of 38 C.F.R. § 4.130, DC 9304, effective from 
November 7, 1996, is not necessary.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 8045, do not provide a basis 
to assign an evaluation higher than the 10 percent evaluation 
currently in effect.

DC 8100 contemplates migraines, and a 30 percent rating is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The evidence does show that the veteran 
complains of constant headaches generally brought on by 
stress.  However, the findings noted in the medical records 
and examination reports do not suggest that the headaches 
could be described as characteristic prostrating attacks 
required for a 30 percent rating under DC 8100. 

In light of the application of the available rating criteria, 
the Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. § 4.7 (1998).  Likewise, 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) are not 
for application in this case as the Board has determined that 
an approximate balance of negative and positive evidence is 
not presented by the evidence.  Therefore, the preponderance 
of the evidence is against the veteran's claim, and an 
increased evaluation for cerebral concussion residuals 
manifested by headaches is not warranted.


ORDER

Entitlement to a 100 percent evaluation for service-connected 
PTSD has been established, and to that extent, the appeal is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

Entitlement to an evaluation greater than 10 percent for 
service-connected cerebral concussion residuals manifested by 
headaches has not been established, and to that extent, the 
appeal is denied.


REMAND

Increased Evaluation for Service-Connected Low Back Strain

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA has a duty to assist a 
claimant in the development of facts pertinent to his or her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  From a careful review of the evidence in 
this case, the Board has determined that there is additional 
development that must be completed by the RO in order to 
fulfill this statutory duty prior to appellate review of the 
veteran's claims.  Under appropriate circumstances, the duty 
to assist includes conducting a thorough and contemporaneous 
medical examination.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that a Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

In this case, the most recent examination was conducted in 
June 1996, and the examiner reported ranges of motion for the 
lumbar spine.  However, the examination is inadequate given 
the Court's guidance in DeLuca.  Therefore, another 
examination is in order.  

Under the circumstances of this case, the Board has 
determined that additional assistance is required.  The case 
is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment recently received for his low 
back disability, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  The veteran should 
also be asked specifically to list any 
physical therapy treatment he has 
received for his low back.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected low back strain.  Such tests as 
the examining physician deems necessary 
should be performed.  The examination 
should include complete observations of 
the range of motion of the affected area.  
All findings should be reported.  The 
orthopedic examiner should also be asked 
to determine whether the lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service-connected low back strain and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities.  The claims folder must be 
made available to the examiner for review 
before the examination. 

3.  The RO should adjudicate the claim 
of entitlement to an increased 
evaluation for service-connected low 
back strain in light of DeLuca v. Brown, 
8 Vet. App. 202 (1995), and 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45 (1998).  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals


 

- 23 -


- 1 -


